Citation Nr: 1520274	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  12-14 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a respiratory disability.

5.  Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder (PTSD).

6.  Entitlement to a rating higher than 10 percent for bilateral tinea pedis and onychomycosis.

7.  Entitlement to a rating higher than 10 percent for a left wrist strain.

8.  Entitlement to a compensable rating for Crohn's disease and irritable bowel syndrome (IBS).

9.  Entitlement to a rating higher than 50 percent for PTSD.

10.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to May 1970.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2011 and August 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Board notes that since the most recent supplemental statement of the case, a May 2014 letter from a VA PTSD clinic employee was received regarding the Veteran's PTSD symptoms.  Although the Veteran did not waive RO review of the new evidence, as the issue is being remanded, there is no prejudice to the Veteran.

The newly reopened issue of entitlement to service connection for a back disability, and the issues of entitlement to a higher rating for PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The last final denial with regard to a claim of entitlement to service connection for a low back disability was in April 2003. 

2.  Evidence submitted subsequent to the April 2003 rating decision is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a low back disability.

3.  An April 2003 rating decision denied the Veteran's claim for entitlement to service connection for right and left knee disabilities; the Veteran did not file a timely appeal to the rating decision.

4.  Evidence received subsequent to the April 2003 rating decision is new, but is not material, as it does not raise a reasonable possibility of substantiating the claim for service connection for a right or left knee disability.

5.  The last final denial with regard to the Veteran's claim for residuals of bronchitis was in April 2003. 

6.  Evidence received subsequent to the April 2003 rating decision is new, but is not material, as it does not raise a reasonable possibility of substantiating the claim for service connection for a respiratory disability.

7.  Hypertension did not manifest to a compensable degree within one year of separation from service.

8.  The competent and probative medical evidence of record is against a finding that the Veteran's hypertension is causally related to, or aggravated by, service or a service-connected disability.  

9.  The Veteran's tinea pedis and onychomycosis is not manifested by more than 20-40 percent of the body affected, or exposed area affected, or need for systemic therapy required for a total duration of at least six weeks during the past 12 month period.

10.  The Veteran's left wrist disability is manifested by no more than some limitation of motion without ankylosis.

11.  Both before and after aggravation by PTSD, the Veteran had Crohn's disease with IBS was manifested by frequent episodes of bowel disturbance and moderate Crohn's disease with no more than infrequent exacerbations.


CONCLUSIONS OF LAW

1.  The August 1970 and April 2003 rating decisions are final as to the claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).  

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The April 2003 rating decision is final as to the claims of entitlement to service connection for right and left knee disabilities.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

4.  New and material evidence has not been received since the April 2003 rating decision to reopen the claim of entitlement to service connection for right and left knee disabilities.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

5.  The August 1970 and April 2003 rating decisions are final as to the claims of service connection for residuals of bronchitis.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103.  

6.  New and material evidence has not been received since the April 2003 rating decision to reopen the claim of entitlement to service connection for a respiratory disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a).

7.  The criteria for service connection for hypertension have not been met. 38 U.S.C.A. §§ 1101, 1110, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310.

8.  The criteria for a rating greater than 10 percent for bilateral tinea pedis and onychomycosis have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7801-7813 (2014).

9.  The criteria for a rating greater than 10 percent for a left wrist disability have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5215 (2014).

10.  The criteria for a compensable rating for Crohn's disease and IBS have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.114, Diagnostic Codes 7319-7323 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Notice was provided in August 2011 and May 2012 correspondence. 

The claims file includes service treatment records (STRs), post service clinical records, and the statements of the Veteran in support of his claims.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain. 

The appellant was afforded VA examinations/opinions in August 2012 and September 2013.  The corresponding reports are based on a physical examination of the Veteran and diagnostic testing where appropriate, as well as consideration of the Veteran's reported symptoms.  The opinions include adequate rationale where warranted.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).    

VA is not required to obtain a medical opinion for a claimant seeking to reopen a previously and finally disallowed claim prior to a determination that new and material evidence has been received. See Paralyzed Veteran's of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Circ. 2003).  Thus, any question as to the adequacy of a VA examination is moot prior to reopening of the claim. Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The Veteran has not reported receiving any recent treatment specifically for his service-connected disabilities and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the appellant's service-connected disorders since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The VA examination reports are thorough and provide findings pertinent to the rating criteria.  The examinations in this case are adequate upon which to base a decision.

II. Analysis

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

New and Material Evidence

Generally, a final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Back Disability

The Veteran's claim for entitlement to service connection for a back disability was originally denied by the RO in an August 1970 rating decision.  The rating decision reflects that the Veteran gave a history of back pain at the time of examination for enlistment and stated that he had worn a brace or back support.  A special orthopedic examination revealed "only a partial lumbarization of the first sacral segment with a false joint articulating with the ilium on the left side."  There was no limitation of motion or other finding of abnormality.  The RO found the partial lumbarization of the first sacral segment with false joint was a constitutional or developmental abnormality and not a disability under the law.  The Veteran did not appeal the decision and it became final.  

In an April 2003 rating decision, the RO denied the Veteran's claim to reopen his claim for service connection for a back disability.  The evidence of record at the time of the April 2003 rating decision included a VA back X-ray indicating the Veteran had mild degenerative disc disease at L2-3, L3-4.  The RO found that although new evidence had been received, the Veteran's back condition was a constitutional and developmental abnormality and not a disability under the law.  Therefore, service connection remained denied.  

The Board finds that since the April 2003 rating decision, new and material evidence has been received.  A May 2012 VA examination report reflects that the Veteran had L1-2 degenerative disc disease and diffuse spondylosis deformans.  The Veteran was not previously diagnosed with L1-2 degenerative disc disease or diffuse spondylosis deformans at the time of the April 2003 rating decision.  The May 2012 VA examination report indicates the Veteran has a low back disability separate from the congenital disability identified at the time of the August 1970 rating decision.  Additionally, the Veteran has asserted that his back disability was caused or aggravated by jumping out of a helicopter in service.  The Veteran's statement is new, and it is material as it relates to a previously unproven element of the claim.  Accordingly, the Veteran's claim for entitlement to service connection for a low back disability is reopened.

Knees

The Veteran's claims for entitlement to service connection for left and right knee disabilities were originally denied in an April 2003 rating decision.  The RO found that there was no evidence that a knee condition was incurred in, or caused by, service.  The RO noted that STRs were negative for any treatment or injury to the knees.  At the time of the denial, the claims file included evidence that the Veteran had osteoarthritis of the knees and pain.  The Veteran did not appeal the decision and it became final.

Since the April 2003 rating decision, new evidence has been added to the claims file.  However, the Board finds that the evidence is not material.  VA treatment and private treatment records reflect that the Veteran complained of knee pain.  However, none of the Veteran's VA treatment records indicates that there is a nexus between the Veteran's current knee disabilities and service.

The new evidence includes a May 2012 VA examination report.  The VA examiner noted that the Veteran had bilateral knee degenerative joint disease/osteoarthritis.  The fact that the Veteran had osteoarthritis of the knees was of record at the time of the April 2003 rating decision.  See e.g. May 2001 VA treatment record.  The 2012 VA examiner found that it was less likely than not that the Veteran's bilateral knee degenerative joint disease/osteoarthritis was incurred in or caused by jumping 5 to 20 feet between 50 to 100 times in service.  As the VA examiner found the Veteran's knee disabilities were not related to service, the examination report does not raise a reasonable possibility of substantiating the claim.

With respect to the Veteran's lay statements, his assertion that his knee disabilities are related to service is duplicative of his statements at the time of the last denial in April 2003.  In a February 2003 claim, the Veteran asserted that he had tendonitis of his knees due to the physical demands of military service.  Similarly, in his April 2012 claim to reopen, the Veteran reported that he believed his leg problems were related to service.  He noted that he jumped out of helicopters with full gear 50 to 100 times.  Additionally, as a lay person, the Veteran is not competent to report the etiology of the disability, as osteoarthritis of the knees is not the type of disorder which is susceptible to lay opinion concerning etiology or diagnosis.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board is mindful of the Court's decision in Shade v. Shinseki, 24 Vet. App. 110 (2010), in which the Court held that the phrase "raises a reasonable possibility of substantiating the claim" must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  Despite this low threshold, the Board finds that there is not new and material evidence to reopen the Veteran's claim.  There is no new competent evidence which raises a reasonable possibility of substantiating the Veteran's claim.  


Respiratory Disability

The Veteran has asserted that he has respiratory problems, including frequent bronchitis, that are related to service.  Historically, in the August 1970 rating decision, the RO denied the Veteran's claim for service connection for residuals of pneumonia.  The RO noted that the Veteran had bronchitis in service, which was apparently cured by January 1968.  The RO noted a VA examination revealed no lung or bronchial condition.  Service connection was denied because residuals of bronchitis were not found on a July 1970 examination.  The Veteran did not appeal the decision and it became final.

In February 2003, the Veteran filed a claim to reopen his claim for entitlement to service connection for bronchitis.  He reported that he had been diagnosed with bronchitis and still had the condition.  In the April 2003 rating decision, the RO denied the Veteran's claim to reopen his claim for service connection for residuals of bronchitis.  The RO found that the evidence submitted did not show the Veteran had a current bronchitis disability that was related to his military service.  The Veteran did not appeal the decision and it became final.

The Board finds that new and material evidence has not been received since the last final rating decision in April 2003.  VA treatment records and private treatment records have been added to the claims file.  Although the records are new, and indicate the Veteran had occasional complaints of respiratory problems, the records do not show that the Veteran's respiratory problems are related to service.  Thus, the records are not material to the Veteran's claim.  

The new evidence of record includes an August 2012 VA examination report and opinion.  The VA examiner found the Veteran's chronic coughing was less likely as not caused by, aggravated by, or as a result of intermittent "bronchitis" which occurred while in the military.  The VA examiner noted that the Veteran had not been diagnosed with chronic bronchitis and the fact of coughing is not a diagnosis of chronic bronchitis.  As the VA examination report does not indicate the Veteran has a chronic respiratory disability that is related to service, it is not material to the Veteran's claim.  

Although the Veteran may speak to symptoms, his statements alone are not competent evidence of etiology of his claimed a chronic respiratory disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Additionally, his assertion that he has a respiratory disorder that is related to service is duplicative of his statements prior to the last final denial in April 2003.  There is still no competent credible evidence that the Veteran has a disability which may be related to service.

The Board is mindful of the Court's decision in Shade v. Shinseki, 24 Vet. App. 110 (2010); however, the Board finds that the evidence added to the record since the April 2003 denial does not raise a reasonable possibility of substantiating the Veteran's claim.  Therefore, the claim to reopen a previously denied claim seeking service connection for residuals of bronchitis is denied.

Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Certain chronic diseases may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2014).

Service connection may be established on a secondary basis for a disability which is proximately due to, or aggravated by, service-connected disease or injury.  38 C.F.R. § 3.310(a)

Hypertension

The Veteran asserts that he is entitled to service connection for hypertension.  VA defines hypertension as the diastolic blood pressure is predominantly 90 mm. or greater.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2014).  For the reasons that follow, the Board finds that service connection is not warranted.  

In his April 2012 claim, the Veteran stated that he believed his blood pressure was too high and above normal limits.  He stated that he frequently has blood pressure readings around 145/85.  He stated that he believed his blood pressure problem was either caused by, or aggravated by, military service.  

The Veteran's January 1967 examination report for entrance purposes reflects that the Veteran had blood pressure of 120/82.  A May 1970 discharge examination report indicates the Veteran had blood pressure of 154/82.  Despite the level upon separation, the Veteran's STRs do not reflect that the Veteran had a history of, or treatment for, hypertension.  The STRs are negative for a diagnosis of hypertension.
Notably, after separation, the Veteran had blood pressure readings which were not shown to be elevated.  A July 1970 VA examination report reflects blood pressure readings of 114/70, 124/76, and 146/70.  The report is negative for a finding of hypertension. 

The claims file also includes numerous private medical records in the 1980's; however, they are also negative for a finding of hypertension.  For example, the Board notes the following blood pressure readings:

October 1984:  120/90
August 1985:  116/70
December 1985:  110/70
February 1986: 110/70
December 1986: 130/80
January 1987: 120/70
February 1987:  105/60
January 1988: 130/72

A February 1988 record reflects that the Veteran had normal to mildly increased blood pressure upon treadmill testing. 

The first record of a diagnosis of hypertension in the claims file is from December 2010, many decades after separation from service.  A January 2011 VA treatment record notes that the Veteran's blood pressure was high the last visit he had with his primary care provider.  His blood pressure was 152/89 in December 2010.  Another January 2011 VA treatment record indicates the Veteran was instructed to start a new blood pressure medication.  The record indicated the Veteran had not previously taken medication for high blood pressure.  

The Veteran was evaluated at a VA examination in September 2013.  The VA examiner found that the Veteran was diagnosed with hypertension in 2011.  The report indicates the Veteran started taking blood pressure medication 5 years ago.  Even assuming that the Veteran was diagnosed with hypertension in 2008, this is still more than three decades after separation from service. 

The September 2013 VA examiner opined that the Veteran's hypertension was less likely than not proximately due to, the result of, or aggravated by, his service-connected PTSD disability.  The VA examiner stated in the rationale that the medical literature supports common risk factors for hypertension including age, family history, being overweight, not being physically active, drinking too much alcohol and certain chronic conditions included high cholesterol.  

The VA examiner also stated that "[t]he medical record notes this veteran demonstrates many common risk factors for hypertension including age, being overweight, less activity, alcohol use, and high cholesterol."  The VA examiner noted that "[t]he medical literature supports stress can lead to a temporary, but dramatic, increase in blood pressure. . . This veteran described a significant past history of stress related to his job at the post office."  The VA examiner stated that "I have reviewed the medical literature regarding PTSD as a risk factor for hypertension including the literature sites in this veteran's C-file, and in my opinion, the medical literature is not profound."  

Finally, the VA examiner stated that "it is my opinion, that his veteran has essential hypertension as noted in his medical record.  In addition, it should be noted that he has common risk factors for hypertension and these should not be ignored in favor of the soft medical literature of PTSD.  Thus the available evidence does not support the claim."  The Board finds the September 2013 opinion to be highly probative as the VA examiner provided a full rationale for the opinion. 

Although the Veteran submitted articles suggesting a relationship between PTSD and hypertension, the September 2013 VA examiner reviewed the articles and specifically addressed them in his rationale.  The Board finds the September 2013 VA examiner's opinion, which addressed the Veteran specifically, to be more probative than the articles, which are general in nature.  As discussed above, the Board finds the September 2013 VA examination to be highly probative.  

The Veteran's own assertions as to etiology lack probative value because he has not been shown to have the experience, training, and education necessary to make a competent opinion as to etiology and aggravation.  Although a lay person may be competent to report the etiology of or diagnose a disability, hypertension is not the type of disorder which is susceptible to lay opinion concerning etiology or diagnosis.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011). 

The Board finds that a preponderance of the evidence of record is against a finding that the Veteran's hypertension is related to, or aggravated by, service or a service-connected disability.  The Veteran's STRs reflect no complaints of, treatment for, or diagnosis of hypertension.  The earliest evidence of hypertension in the Veteran's post-service treatment records is from December 2010, forty years after his discharge from service.  The Veteran's VA treatment records do not indicate that his hypertension was caused or aggravated by service.  No medical professional has reported that the onset of hypertension occurred during service.  In this case, the contemporaneous service records and post-service treatment records all fail to show the incurrence of an event, injury or disease or that the onset of hypertension began during service.  Absent an in-service event, injury or disease, there is no evidence of a nexus between hypertension and service.  Additionally, evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Veteran was not diagnosed with hypertension until approximately forty years after service.  As the evidence does not show that any diagnosed hypertension was manifest to a degree of 10 percent or more within one year of discharge, the Board finds that service connection on a presumptive basis is not warranted.

The Board finds that the probative evidence of record is against a finding that the Veteran's hypertension is related to service or caused or aggravated by service-connected PTSD.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Increased Rating Claims

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 4.1 (2014).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the appellant.  38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  Nevertheless, where, as here, the appellant is appealing the rating for an already established service-connected condition, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Veteran filed his claims for an increased ratings on April 27, 2012.  Thus, the period on appeal is from April 27, 2011, provided that the evidence reflects a worsening of the disability during that one year time period. 38 C.F.R. § 3.400(o)(2) (2014). See also Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. 2010), 38 C.F.R. §§ 4.1 and 4.2 (2014), 

Tinea Pedis and onychomycosis

The Veteran asserts that he is entitled to a higher rating for his service-connected bilateral tinea pedis and onychomycosis.  The tinea pedis is currently rated as 10 percent disabling under Diagnostic Codes 7813-7806.  Diagnostic Code 7813 provides that dermatophytosis is to be rated as disfigurement as scars (DC's 7801, 7802, 7803, 7804, or 7805) or dermatitis (DC 7806), depending upon the predominant disability.

The rating criteria for Diagnostic Code 7806 (dermatitis or eczema) are as follows: A noncompensable rating is assigned with less than 5 percent of the entire body affected; or, less than 5 percent of exposed areas affected; and, no more than topical therapy required during the past 12-month period.  A rating of 10 percent is assigned with at least 5 percent, but less than 20 percent, of the entire body affected; or, at least 5 percent, but less than 20 percent, of the exposed areas affected; or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than 6 weeks during the past 12-month period.  A rating of 30 percent is assigned with 20 to 40 percent of the entire body or exposed areas affected; or, systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of 6 weeks or more, but not constant, during the past 12-month period.  A rating of 60 percent is assigned with more than 40 percent of the entire body or exposed areas affected; or, constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.

The evidence of record does not show that the Veteran's symptoms of tinea pedis included 20 to 40 percent of the entire body or exposed areas affected or required systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of 6 weeks or more during the past 12 month period.  

An August 2012 VA examination report reflects that the Veteran had an infection of the skin of 5 to 20 percent of total body area and total exposed area.  The Veteran reported using constant/near-constant over-the-counter topical fungal cream for his feet over the past 12 months.  A September 2013 VA examination report reflects that the Veteran's tinea pedis was treated with constant/near-constant over the counter cream for the feet.  The VA examiner found the total body area affected by tinea pedis was 5 to 20 percent.  None of the total exposed area of skin was affected.  The VA examiner noted that tinea pedis was mainly on the plantar feet with onychomycosis of all toes.  

As the evidence of record does not show that the Veteran's symptoms of tinea pedis included 20 to 40 percent of the entire body or exposed areas affected or required systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of 6 weeks or more during the past 12 month period, a rating in excess of 10 percent is not warranted for service-connected tinea pedis.  The Board has considered the Veteran's statements regarding the condition.  In his April 2012 claim, the Veteran stated that his feet constantly itched or hurt because of cracked of flaking skin.  He reported that he had pain when he stood or walked too long with shoes on.  He also noted that his toenails were completely disfigured, cracked and yellow.  The Veteran is competent to report symptoms capable of lay observation.  His statements are consistent with the August 2012 and September 2013 VA examination reports indicating the Veteran's total body area affected was 5 to 20 percent, warranting no more than a 10 percent rating.  Although the Veteran uses an over-the-counter cream daily, he has not been shown to use systemic therapy such as corticosteroids or other immunosuppressive drugs.  

The Board has considered whether the Veteran's tinea pedis should be rated under the criteria for scars (DC's 7801, 7802, 7803, 7804 or 7805).  However, the August 2012 and September 2013 VA examination reports and VA treatment records do not show that the Veteran had scars on his feet due to his service-tinea pedis of both feet and onychomycosis.    

Left Wrist

The Veteran asserts that he is entitled to a higher rating for his service-connected left wrist disability.  The Veteran's dominant hand is his right hand; thus, his left wrist is his minor extremity for rating purposes.  For the reasons that follow, the Board finds that a higher rating is not warranted.  

The Veteran's left wrist strain is currently rated under Diagnostic Code (DC) 5215.  Under DC 5215, a 10 percent rating is warranted for limitation of motion of the wrist (major or minor) if dorsiflexion is less than 15 degrees or if palmar flexion is limited in line with the forearm.  A 10 percent rating is the highest disability rating available under DC 5215.  38 C.F.R. § 4.71a.  Full wrist dorsiflexion or extension is zero degrees to 70 degrees.  Full wrist palmar flexion is zero degrees to 80 degrees.  Full wrist ulnar deviation is zero degrees to 45 degrees.  Full wrist radial deviation is zero degrees to 20 degrees.  38 C.F.R. § 4.71 Plate I (2014).

In his April 2012 claim, the Veteran stated that his left hand constantly hurt and he had to limit his activities because he could no longer tolerate the pain.  He stated that "[c]urrently, if I try to do anything around the house or in the yard, if I use my left hand too much, it will hurt and become numb."  

The Veteran's left wrist was evaluated at a VA examination in August 2012.  The Veteran reported intermittent pain and stiffness in his left wrist, especially with weather changes.  He reported that he may take Motrin 600 mg tablets up to 3 times per week for aching pain in the wrist.  On examination, the left wrist had palmer flexion of 75 degrees with no objective evidence of painful motion.  The left wrist had dorsiflexion of 65 degrees with no objective evidence of painful motion.  The VA examiner noted that the range of motion did not conform to the normal range of motion for the Veteran due to an old fracture of the left wrist.  The Veteran was able to perform repetitive-use testing with 3 repetitions.  The Veteran's left wrist had post-test palmar flexion ending at 75 degrees and dorsiflexion of 70 degrees or greater.  The Veteran did not have any additional limitation of range of motion of the left wrist following repetitive use.  The Veteran had functional loss of less movement than normal in the left wrist.  The Veteran had muscle strength of 5/5 in the wrist and no ankylosis of the left wrist.  The VA examiner found the left wrist did not impact the Veteran's ability to work.  

The Veteran's left wrist was also evaluated at a VA examination in September 2013.  The VA examination report reflects that the Veteran reported that when he is mowing the yard he may develop pain in the left wrist.  He stated that he took 600 mg in the afternoon to evening and as needed.  On examination, the left wrist had palmar flexion ending at 60 degrees with objective evidence of painful motion beginning at 60 degrees.  The Veteran's left wrist had dorsiflexion of 60 degrees with no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing with 3 repetitions.  Following repetitive-use testing, the Veteran's left wrist had post-test left palmar flexion of 60 degrees and dorsiflexion of 60 degrees.  The Veteran had no additional limitation in range of motion of the wrist following repetitive-use testing.  The Veteran's left wrist had less movement than normal and pain on movement.  The Veteran had localized tenderness or pain on palpation of the left wrist.  The Veteran had muscle strength of 5/5 in the left wrist on flexion and extension.  The Veteran did not have ankylosis of the wrist.  The VA examiner noted that the Veteran's left wrist impacted his ability to work.  The examiner stated that the Veteran is retired and reports pain with doing heavy labor work.

Based upon a review of the evidence of record, the Board finds that the Veteran's service-connected left wrist disability is manifested by no more than limitation of motion without evidence of ankylosis.  The Veteran is already receiving the maximum schedular rating of 10 percent under DC 5215.  DC 5214, for ankylosis of the wrist, is the only other DC that specifically references the wrist.  Although the Veteran evidences a limited range of motion of the wrist, including painful motion, the medical evidence of record fails to demonstrate the presence of any ankylosis, or that his range of motion, to include any limitation due to pain, is analogous to ankylosis. 

The Board has considered whether the Veteran is entitled to a higher rating under another Diagnostic Code.  Under DC 5003, degenerative arthritis will be rated on the basis of limitation of motion of the specific joint or joints involved. When however, limitation of motion at the joint(s) involved is noncompensable, a 10 percent rating is warranted for each major joint or group of minor joints affected by limitation of motion, to be combined, not added, under this diagnostic code.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Where there is no limitation of motion but x-ray evidence of involvement of two or more major joints or minor joint groups, a 10 percent rating is assigned.  A 20 percent rating is assigned where the above is present but with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003.  The 20 and 10 percent ratings based on x-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, DC 5003, Note (1).  In this case, again, the Veteran is receiving a compensable 10 percent rating based upon limitation of motion.  There is, therefore, no additional rating available under DC 5003.  38 C.F.R. § 4.71a, DC 5003 (2014). 

In sum, the Board finds that the preponderance of the evidence is against a rating in excess of 10 percent for the Veteran's left wrist disability throughout this appeal period . As explained in detail above, the Veteran's left wrist disability is not manifested by ankylosis.  Painful motion is indeed recognized, compensation for which is found in the 10 percent rating assigned, which is the maximum for limitation of motion of the wrist.  Applicability of an extraschedular rating is discussed in the Remand, below. Therefore, the Veteran's claim for a rating in excess of 10 percent for his left wrist disability must be denied.   

Crohn's Disease and Irritable Bowel Syndrome (IBS)

The Veteran's Crohn's disease and irritable bowel syndrome associated with PTSD have been rated as noncompensable under DC 7319-7323.

Under DC 7319, mild irritable colon syndrome with disturbances of bowel function with occasional episodes of abdominal distress is rated as noncompensable (zero percent) disabling.  Moderate irritable colon syndrome, with frequent episodes of bowel disturbance with abdominal distress, is rated 10 percent disabling.  Severe irritable colon syndrome, with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress, is rated 30 percent disabling.  38 C.F.R. § 4.114 . 

Under DC 7323, moderate colitis, ulcerative, with infrequent exacerbation is rated as 10 percent disabling.  Moderately severe colitis; with frequent exacerbations is rated as 30 percent disabling.  Severe colitis with numerous attacks a year and malnutrition, the health only fair during remissions, is rated as 60 percent disabling.  Pronounced colitis, resulting in marked malnutrition, anemia, and general debility or with serious complication as liver abscess is rated as 100 percent disabling.

When the Veteran was awarded a noncompensable evaluation for Crohn's disease and IBS in a June 2005 rating decision, he was informed that the difference between disability evaluations before and after the aggravation determines the degree of disability subject to service connection.  In the Veteran's case, prior to aggravation by his PTSD, the Veteran's Crohn's disease and IBS was considered 10 percent disabling based on evidence that showed loose stools and abdominal cramping.  Following aggravation, the total disability was still 10 percent disabling because there was only a mild increase of the bowel symptoms.  The pre-aggravation level of disability is deducted before assigning any service-connected evaluation.  See Allen v. Brown, 7 Vet. App. 439 (1995); see also 38 C.F.R. §§ 3.322, 4.22 (2014).

In his April 2012 claim, the Veteran stated that he believed his irritable bowel or Crohn's disease had gotten worse.  He stated:

I have constant abdominal and distress, and I never have any relief.  It feels as if my stomach and intestines are always in "knots."  I have diarrhea three times per week.  If the symptoms associated with my PTSD flare up (e.g., anxiety, stress, etc.) the symptoms get worse.  I frequently feel as if I won't "make it" to the bathroom, and recently, I haven't made it to the bathroom and I've defecated in my pants.  This happens on a  regular basis.  

He also reported having spots of blood in his stool and constant burning.  He stated he experienced diarrhea at least three times per week.   

The Veteran's service-connected Crohn's disease and IBS were evaluated at a VA examination in August 2012.  The Veteran reported that his IBS and Crohn's disease caused him to have 2 to 3 loose stools daily or 3-4 daily, and left lower quadrant abdominal pains which lasted 10 to 15 minutes on a daily basis.  The Veteran's current weight was stable.  He took no medications for Crohn's or IBS.  He had not required any surgical intervention and continued to have annual appointments for  review of symptoms with a gastroenterologist.  The Veteran had diarrhea, described as loose stools 3 to 4 times daily, and occasional abdominal distention prior to a bowel movement.  The Veteran had frequent episodes of bowel disturbance with abdominal distress.  The Veteran did not have weight loss attributable to an intestinal condition.  He did not have malnutrition, serious complications or other general health effects attributable to the intestinal condition.  The VA examiner found the intestinal condition did not impact his ability to work.  

The Board notes that the Veteran's statements to the August 2012 examiner with regard to this loose stools or diarrhea differs significantly from his statements made in April 2012 when he stated that he has diarrhea at least three times per week.

In an August 2013 notice of disagreement, the Veteran reported that he currently had diarrhea episodes at least once a week that lasted 1 to 2 days, usually preceded by abdominal pain.  He believed that his intestinal condition caused him to feel fatigued or tired.  

The Veteran's Crohn's disease and IBS were again evaluated at a VA examination in September 2013.  The VA examination report reflects that the Veteran reported that his doctors now did not think he had Crohn's disease.  His last coloscopy was done approximately 2 years ago and he reported things looked good.  He reported that he got some diarrhea when PTSD kicked in.  He reported he took Advil as needed.  Continuous medication was not required for control of the Veteran's intestinal condition.  He reported having symptoms of diarrhea two to three days per week.  He did not have weight loss or malnutrition, serious complications or other general health effects attributable to the intestinal condition.  A December 2012 coloscopy indicated the entire colon was normal.  the September 2013 reported symptoms are more similar to the Veteran's contentions in April 2012 than to the August 2012 examiner. 

The Board finds that an increased rating is not warranted.  The Veteran is competent to report his symptoms; however, in reviewing the Veteran's reported symptoms, the Board finds that they are mostly analogous to no higher than moderate irritable colon syndrome, which warrants a 10 percent rating.  In the April 2012 statement, the Veteran reported having constant abdominal distress in his April 2012 claim with diarrhea at least 3 times per week.  However, at the August 2012 VA examination, the Veteran reported having 2 to 3 loose stools daily and left lower quadrant abdominal pains which lasted 10 to 15 minutes on a daily basis.  The examiner considered the Veteran's reported symptoms, and determined that they were no more than frequent episodes of bowel disturbances with abdominal distress; the Board agrees.  10-15 minutes of pain and day with 2 to 3 loose stools, and no need for the use of prescribed medication, is not found to be more or less constant abdominal distress, despite the Veteran's allegation of such.  In addition, the Veteran does not support a finding of moderately severe, or worse, ulcerative colitis with frequent exacerbations which would warrant a higher rating under DC 7323.  The Board acknowledges that the August 2012 examiner found that the Veteran had frequent episodes of bowel disturbance with abdominal distress; however, he did not find episodes of exacerbations.  In addition, as noted above, at the September 2013 VA examination, the Veteran reported that he had symptoms of diarrhea two to three days per week.  He did not have any other effects.  The examiner found that he had only occasional episodes of bowel disturbances with abdominal distress, and did not note any exacerbations.  The Board finds that the Veteran's symptoms do not warrant an increased rating. 

As discussed above, prior to aggravation by PTSD, the Veteran's Crohn's disease and IBS was considered 10 percent disabling based on evidence that showed loose stools and abdominal cramping.  The pre-aggravation level of disability is deducted before assigning any service-connected evaluation.  The Board finds the Veteran's symptoms do not warrant an evaluation of 10 percent under DC 7319 or DC 7323.  After subtracting the 10 percent baseline level of disability from the current level of disability, the Veteran is entitled to a noncompensable rating.

The Board has also considered 38 C.F.R. § 4.114 which notes that ratings under the pertinent codes will not be combined with each other, but that a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  Based on the evidence of record, the Board finds that elevation to the next higher level is not applicable.

Extraschedular

VA regulations provide that in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluations for the service-connected tinea pedis, left wrist disability, and Crohn's disease and IBS are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's skin disability, left wrist disability, and Crohn's disease and IBS with the established criteria found in the relevant rating schedules shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The Veteran's tinea pedis and onychomycosis are manifested on his feet and toenails; the rating criteria allows for the Veteran's disability to be rated based on size of area affected, location of affected area, and treatment required.  The left wrist disability is manifested by pain and limitation of motion; which is clearly considered in the rating criteria.  The Crohn's disease and IBS is manifested by diarrhea and abdominal pain.  All of the symptoms are contemplated in the relevant Diagnostic Codes.  The evidence of the symptoms of the Veteran's disabilities during the period on appeal does not show that the Veteran's service-connected disabilities have caused marked interference with his employment, have necessitated frequent periods of hospitalization or otherwise rendered impracticable the regular schedular standards for rating such disability.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for a low back disability is reopened.

New and material evidence not having been received, the claim for service connection for a left knee disability is denied.

New and material evidence not having been received, the claim for service connection for a right knee disability is denied.

New and material evidence not having been received, the claim for service connection for a respiratory disability is denied

Entitlement to service connection for hypertension is denied.

Entitlement to an evaluation in excess of 10 percent for bilateral tinea pedis and onychomycosis is denied.

Entitlement to an evaluation in excess of 10 percent for left wrist strain is denied.

Entitlement to a compensable evaluation for Crohn's disease and irritable bowel syndrome is denied.


REMAND

Back

The Veteran's January 1967 enlistment examination indicates the Veteran's spine was normal; however, the 1967 report noted the Veteran had back pain and still wore a back support for recurrent back pain.  A July 1967 STR reflects the Veteran presented with a three week history of low back pain.  It was noted that his symptoms were all midline L5-S over the spinous process.  The diagnostic impression was acute bursitis between spinous processes of L5-S, aggravated by hyperextension.  A July 21, 1967 x-ray reflected that the Veteran's right lower extremity measures 1.2 cm longer than the left, as measured by the superior aspect of the femoral heads.  Fergusons' angle was 47 degrees, greater than the upper limits of normal.  The weight bearing axis was normal.  

An August 2012 VA examination report contains the opinion of the examiner that the Veteran's L1-2 DDD and diffuse spondylosis deformans existed prior to service and was less likely than not aggravated beyond its natural progression.  The Board finds that a supplemental opinion is warranted because the STRs, noted above, do not appear to support a finding of an L1-2 disability in service.   

The examiner should identify all of the Veteran's back disabilities, including whether any are congenital, and address whether the Veteran had a back disability that preexisted service, and if so, whether the Veteran's back disability was aggravated by service.

PTSD

The Board finds that the Veteran's claim for a higher rating for PTSD must be remanded for a new VA examination.  The Veteran's last full VA examination for PTSD was in September 2012.  The Board notes that in a September 2013 letter, the Veteran's representative stated that the Veteran was last examined in April 2013 at the VA Mental Health Clinic.  However, the Veteran was not seen for a full VA examination at that time.  In a September 2013 letter, the Veteran stated that he was having increasing problems with his PTSD.  He stated he believed his symptoms had increased since his previous examination.  An April 2013 VA treatment record and the May 2014 letter from a VA Advanced Practice Registered Nurse (APRN) also indicate the Veteran's PTSD symptoms have worsened.  Thus, the claim must be remanded for a VA examination to determine the current severity of the Veteran's service-connected PTSD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

TDIU

The Veteran's claim for entitlement to a TDIU is inextricably intertwined with the increased rating and service connection claims.  Thus, it must also be remanded.  The Board also finds that a VA examination is necessary to address whether the Veteran is unemployable due to his service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to address the following:

a)  Identify all low back disabilities, to include, if present, partial lumbarization of the first sacral segment, degenerative disc disease and spondylosis deformans, and bursitis. 

b)  Address whether it is as likely as not that the Veteran has a low back disability which is a congenital defect.

c)  If the examiner determines that the Veteran has a congenital back disability, he/she should state whether the Veteran has a disease or injury superimposed upon the congenital defect, and if so, whether it is as likely as not that the superimposed disability is causally related to active service.  

d)  If the examiner determines that the Veteran's low back disability preexisted his period of active service, the examiner should opine as to whether the disability was aggravated (permanently increased in severity beyond the natural progression of the disorder) by service. 

e)  If the examiner determines that the Veteran has a back disability that did not preexist his period of active service, the examiner should opine if it is at least as likely as not (at least a 50 percent probability) that the current back disability is causally related to service.

The VA clinician should provide a thorough rationale for any opinion provided.  The examiner should consider all the pertinent evidence, to include: a.) the location of the Veteran's complaints in service, as noted in the July 1967 STRs (midline L5-S over the spinous process); b.) the x-ray findings in service, as they relate, or do not relate, to his current disability; c.) the July 1970 examination report; d.) the 1990 and 1992 private records; and e.) the January 2001 x-ray findings.   

If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

2.  Schedule the Veteran for an appropriate VA examination to ascertain the current severity of his service-connected PTSD.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed and reported.  

3.  After completion of the above, the Veteran should be scheduled for a general VA evaluation to ascertain and evaluate his service-connected disabilities as they relate to his employability.  When addressing the functional limitations of each disability, the examiner should not consider the effects of age or any nonservice-connected disabilities.  

The VA clinician should provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

4.  Thereafter, readjudicate the issues on appeal of entitlement to service connection for a low back disability, entitlement to a higher rating for PTSD, and entitlement to a TDIU.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
T. WISHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


